COMPLAINT AND REQUEST FOR INVESTIGATION INTO THE ABUSI...



         Subject: COMPLAINT AND REQUEST FOR INVESTIGATION INTO THE ABUSIVE RACIST
         DISRESPECTFUL BEHAVIOR AND TREATMENT BY DHS/USCIS EXAMINER/OFFICER ISO LEWIS, AND
         THE REST OF THE NEW YORK DHS FIELD OFFICE FOR ADJUSTMENT OF STATUS CASE RECEIPT NO
         MSC-199-061-5848; ALIEN NO 219-127-279; SPONSOR/PETITIONER: MANCHANDA, RAHUL;
         BENEFICIARY: MADEJ, SYLWIA
         From: MANCHANDA LAW OFFICE PLLC <info@manchanda-law.com>
         Date: 2/13/2020, 10:09 PM
         CC: dhsoighotline@dhs.gov, civil.liberties@dhs.gov, civil.liberties@hq.dhs.gov,
         civil.liberties@hq.dhs.gov, crcl@dhs.gov, CRCLCompliance@hq.dhs.gov,
         Joint.Intake@dhs.gov, civil.rights@usdoj.gov, opr.complaints@usdoj.gov,
         askdoj@usdoj.gov, special.litigation@usdoj.gov, askocr@ojp.usdoj.gov, "General,
         Inspector (OIG)" <Inspector.General@usdoj.gov>, special.litigation@usdoj.gov,
         12026169881@efaxsend.com, Senator Lindsey Graham <Senator@lgraham.senate.gov>,
         "U.S. Senator Rand Paul" <senator@paul.senate.gov>
         BCC: info@manchanda-law.com, "syllviem@gmail.com" <SYLLVIEM@GMAIL.COM>


         Oﬃce for Civil Rights and Civil Liber es
         U.S. Department of Homeland Security
         Building 410, Mail Stop #0190
         Washington, D.C. 20528
         Fax: 202-401-4708
         E-mail: crcl@dhs.gov

         U.S. Department of Jus ce
         Civil Rights Division
         950 Pennsylvania Avenue, N.W.
         Oﬃce of the Assistant A orney General, Main
         Washington, D.C. 20530
         Fax: (202) 616-9881

         U.S. Department of Jus ce
         Oﬃce of the Inspector General
         Inves ga ons Division
         ATTN: OIG Hotline
         950 Pennsylvania Ave., NW
         Washington, DC 20530

         RE: COMPLAINT AND REQUEST FOR INVESTIGATION INTO THE ABUSIVE RACIST DISRESPECTFUL
         BEHAVIOR AND TREATMENT BY DHS/USCIS EXAMINER/OFFICER ISO LEWIS, AND THE REST OF THE
         NEW YORK DHS FIELD OFFICE FOR ADJUSTMENT OF STATUS CASE RECEIPT NO MSC-199-061-5848;
         ALIEN NO 219-127-279; SPONSOR/PETITIONER: MANCHANDA, RAHUL; BENEFICIARY: MADEJ,
         SYLWIA

         Hello:

         Pursuant to the a ached, this is a formal complaint and request for your oﬃce to inves gate THE
         ABUSIVE RACIST DISRESPECTFUL BEHAVIOR AND TREATMENT BY DHS/USCIS EXAMINER/OFFICER ISO
         LEWIS, AND THE REST OF THE NEW YORK DHS FIELD OFFICE located at 26 Federal Plaza, Room 7-700,
         New York NY 10278 during our marriage adjustment of status interview for my wife, Sylwia


1 of 4                                                                                          6/13/2020, 2:08 PM
COMPLAINT AND REQUEST FOR INVESTIGATION INTO THE ABUSI...


         Manchanda.

         The worst part of the way both me and my wife were treated (I am one of the top immigra on
         lawyers in New York City and the United States, having prac ced Immigra on Law for nearly 20 years
         since March 2002 in my own law prac ce on Wall Street, so I obviously know what I am doing) was
         the way ISO Lewis, an African-American woman, made subtly racist comments directed at my wife is
         who is white and Polish (and a high level interna onal fashion model), and at me, who is Indian-
         American, while my young baby son Gabriel Manchanda, 6 months old, was si ng on my wife’s lap
         during this “interview,” which felt more like a Gestapo or KGB interroga on than an immigra on
         marriage interview.

         This was coming on the heels of the New York DHS Field Oﬃce making us wait, to be literally THE LAST
         PEOPLE TO BE INTERVIEWED IN A ROOM OF 100s OF PEOPLE, even though we arrived on me at 1:42
         PM for our 2 PM interview, only to be forced to sit and wait un l at least approximately 4:30 PM, with
         various DHS/USCIS Oﬃcers ﬂoa ng around us, looking at us, making eye contact, snickering behind
         our backs, making comments about me, my wife, and my baby, hin ng/insinua ng/indica ng how
         they were going to screw me because I am a famous immigra on lawyer who happens to be a Trump
         supporter and conserva ve, mocking us here and there while my 6 month old baby cried hysterically,
         we had to change his pampers in the wai ng facility, and other horriﬁc abuses.

         When we ﬁnally were brought in for our “interview,” ISO Lewis constantly, in front of me and my baby
         son, insinuated that my beau ful Polish wife was a pros tute, that I was marrying her for fraudulent
         purposes, ques oned the “bona ﬁdes” of our marriage, mocked my profession as a leading New York
         City immigra on lawyer for the past 20 years who regularly appears on FoxNews, CNN, CourtTV,
         MSNBC, I-24 News, Channel 2 News, Law & Crime Network, having wri en and published 3 books
         about court and government corrup on (Deep State Defector I, II, and III), and also write for nearly 10
         online periodical newspapers.

         Even more grotesquely, ISO Lewis began to parrot my ex-wife Sharie Kruzic, who no doubt has ﬁled
         hundreds of “poison pen” false complaints HSI Tips Online against me and my current wife, ISO Lewis
         humilia ngly asking my current wife Sylwia “how much do I pay my ex-wife in child support,” “when
         was the last me I saw my kids (my ex wife purposefully alienates my kids from me),” “how o en do I
         see my kids,” and other shi y comments that are really none of her business, have nothing to do with
         our marriage or her adjustment of status interview.

         We gave this ISO Lewis a ton of documents required under the immigra on laws, including everything
         that is statutorily required, such as tax and ﬁnancial informa on, lease documents, birth/marriage
         cer ﬁcates, but ISO Lewis essen ally “poo-pooed” all of this, basically ignored it, and instead chose to
         insult, harass, and mock us and our baby son, making my beau ful and decent Chris an wife from
         Poland, tear up and cry.

         We explained countless mes how in the past few years my famous interna onal model wife has
         come to the USA twice on a tourist/visitor/business class visa, to also explore possibly working for
         modeling agencies, mee ng agents and major media, making contacts, but that no paid for
         employment ever took place, but all ISO Lewis kept trying to do was trip us up, trap us, and make us
         say something that wasn’t even true.


2 of 4                                                                                                  6/13/2020, 2:08 PM
COMPLAINT AND REQUEST FOR INVESTIGATION INTO THE ABUSI...




         The marriage immigra on interview should be a pleasant experience, welcoming a foreign na onal to
         the United States as a permanent resident, showing the good side of the United States, not making
         my wife and baby cry with abuse, insults, mockery, humilia on, racism, discrimina on, in mida on,
         threats, harassment, and fear.

         Having prac ced immigra on law for nearly 20 years in New York City and throughout the United
         States and Consular outposts all over the world, I have never seen such an ugly, egregious, disturbing,
         ﬂippantly biased, humilia ng, and abusive interview for my clients and others.

         And I certainly will not accept it for me, my beau ful wife, and my beau ful baby son Gabriel.

         I need redress, jus ce, and a remedy now, otherwise I will be pursuing federal court ac on and going
         to the newspapers.

         This is what is wrong with Socialism/Communism - giving one human being with all of their inherent
         bias, racist feelings, jealousy, arrogance and abuse of power, abuse of law and authority to hurt and
         harm others, especially my baby son and wife, and I will not allow this to stand - hence my complaint
         and request for inves ga on to your oﬃce.

         Kind regards,

         --
         Rahul D. Manchanda, Esq.
         Manchanda Law Office PLLC
         30 Wall Street, 8th Floor
         Suite 8207
         New York, NY 10005
         Tel: (212) 968-8600
         Mob: (646) 645-0993
         Fax: (212) 968-8601
         Toll Free 24 Hour Hotline: (855) 207-7660
         e-mail: rdm@manchanda-law.com
         web: http://manchanda-law.com/attorney-profiles/

         Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.

         Martindale Hubbell Client Champion Silver 2017 Award Winner.

         Better Business Bureau Accredited Business A+ Rating.

         Association of American Trial Lawyers Top 100 In New York State.

         U.S. News and World Report Listed Lawyer.

         Licensed New York State Real Estate Broker.

         CLIENT TESTIMONIALS: http://manchanda-law.com/testimonials/

         This electronic transmission is both personal and confidential, and contains privileged information

         Make A Payment Online At https://secure.lawpay.com/pages/manchanda-law-office-pllc/operating




3 of 4                                                                                                 6/13/2020, 2:08 PM
COMPLAINT AND REQUEST FOR INVESTIGATION INTO THE ABUSI...


          Attachments:

          COMPLAINT AGAINST ISO LEWIS AND NEW YORK CITY DHS FIELD OFFICE.pdf   65.9 KB
          NOTICE OF CASE CONTINUANCE.pdf                                       452 KB




4 of 4                                                                          6/13/2020, 2:08 PM
